                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TERRENCE SAMUEL CROWLEY,                            )
                                                    )
                Plaintiff,                          )
                                                    )
         v.                                         )         No. 4:19-cv-460-RWS
                                                    )
PROVIDENCE HEALTH & SERVICES,                       )
                                                    )
                Defendant.                          )

                       MEMORANDUM AND ORDER OF TRANSFER

       This matter is before the Court on plaintiff Terrence Samuel Crowley’s motion for leave

to proceed in forma pauperis. The motion will be provisionally granted. Additionally, the Court

will transfer this case to the United States District Court for the District of Alaska.

       In the complaint, plaintiff alleges his civil rights were violated when he visited the

Providence Alaska Medical Center in 2017. The Providence Alaska Medical Center is located in

Anchorage, Alaska, which lies within the judicial district of Alaska. 28 U.S.C. § 81A. Under 28

U.S.C. § 1391(b), a civil action may only be brought in: “(1) a judicial district in which any

defendant resides, if all defendants are residents of the State in which the district is located; (2) a

judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred, or a substantial part of property that is the subject of the action is situated, or (3) if

there is no district in which an action may otherwise be brought as provided in this section, any

judicial district in which any defendant is subject to the court’s personal jurisdiction with respect

to such action.” In the case at bar, because all of the events described in the complaint occurred

in the District of Alaska, venue is proper there.
        “The district court of a district in which is filed a case laying venue in the wrong division

or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought.” 28 U.S.C. § 1406(b). Here, the Court finds that it

is in the interest of justice to transfer this case to the United States District Court for the District

of Alaska.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (Docket No. 2) is PROVISIONALLY GRANTED, subject to modification by the

United States District Court for the District of Alaska.

        IT IS FURTHER ORDERED that the Clerk shall transfer this case to the United States

District Court for the District of Alaska.

        Dated this 19th day of March, 2019.




                                                    RODNEY W. SIPPEL
                                                    UNITED STATES DISTRICT JUDGE




                                                   2
